Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our reports dated February 25, 2010 relating to the consolidated financial statements of L-1 Identity Solutions, Inc. and its subsidiaries (the “Company”) and the effectiveness of the Company’s internal control over financial reporting, appearing in the Annual Report on Form10-K of the Company for the year ended December31, 2009. /s/ Deloitte & Touche LLP Stamford,
